

114 S1188 IS: To provide for a temporary, emergency authorization of defense articles, defense services, and related training directly to the Kurdistan Regional Government, and for other purposes.
U.S. Senate
2015-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1188IN THE SENATE OF THE UNITED STATESMay 5, 2015Mrs. Ernst (for herself, Mrs. Boxer, Mr. Graham, Mr. Johnson, Mr. Paul, and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo provide for a temporary, emergency authorization of defense articles, defense services, and
			 related training directly to
			 the Kurdistan Regional Government, and for other purposes.
	
 1.FindingsCongress makes the following findings: (1)The terrorist organization known as the Islamic State of Iraq and the Levant (ISIL) poses a grave threat to the people and territorial integrity of Iraq and Syria, as well as regional stability, and to the national security interests of the United States and its allies and partners.
 (2)The Islamic State of Iraq and the Levant holds significant territory in Iraq and Syria, has stated its intention to seize more territory, and has demonstrated the capability to do so.
 (3)Leaders of the Islamic State of Iraq and the Levant have stated that they intend to conduct terrorist attacks internationally, including against the United States, its citizens, and its interests.
 (4)The Islamic State of Iraq and the Levant has committed despicable acts of violence and mass executions against Muslims, regardless of sect, who do not subscribe to its depraved, violent, and oppressive ideology, and has threatened genocide and committed vicious acts of violence against religious and ethnic minority groups, including Iraqi Christian, Yezidi, and Turkmen populations.
 (5)The Islamic State of Iraq and the Levant has targeted innocent women and girls with horrific acts of violence, including abduction, enslavement, torture, rape, and forced marriage.
 (6)According to United States intelligence estimates, approximately 20,000 to 30,000 Islamic State of Iraq and the Levant fighters operate in Iraq and Syria, an estimated 3,000 of whom are believed to hold passports from western countries.
 (7)The Islamic State of Iraq and the Levant finances its operations primarily through looting, smuggling, taxes, oil sales, kidnapping, and human trafficking.
 (8)President Barack Obama articulated five lines of effort in the campaign to counter the Islamic State of Iraq and the Levant, including supporting regional military partners, stopping the flow of foreign fighters, cutting off the access of the Islamic State of Iraq and the Levant to financing, addressing urgent humanitarian needs, and exposing the true nature of the Islamic State of Iraq and the Levant.
 (9)As a result of advances by the Islamic State of Iraq and the Levant in Iraq and Syria, approximately half of the nearly 2,000,000 refugees and internally displaced people from Syria and Iraq have taken refuge in the Iraqi Kurdistan Region in northern Iraq.
 (10)The Kurdistan Regional Government (KRG) is the democratically elected government of the Iraqi Kurdistan Region, and Iraqi Kurds have been a reliable, stable, and capable partner of the United States, particularly in support of United States military and civilian personnel during Operation Iraqi Freedom and Operation New Dawn.
 (11)The Iraqi constitution guarantees the right of Iraqi regions, such as the Iraqi Kurdistan Region, to maintain internal security forces for the region such as police, security forces, and guards of the region.
 (12)The Kurdish Peshmerga forces are officially organized under the Ministry of Peshmerga Affairs and commanded by the Minister of Peshmerga Affairs, who reports to the President of the Kurdistan Regional Government.
 (13)The Islamic State of Iraq and the Levant has positioned its forces along a 650-mile border spanning five Iraqi provinces and engaged in attacks on Peshmerga forces defending the border.
 (14)The Islamic State of Iraq and the Levant has employed captured armored vehicles, long-range artillery, and heavy weapons in attacking Kurdish forces along the border.
 (15)Kurdish Peshmerga forces have successfully retaken key areas of Iraq formerly controlled by the Islamic State of Iraq and the Levant, including Mount Sinjar, Mosul Dam, and Kirkuk.
 (16)The United States and its allies have provided the resupply of various arms (including Hellfire missiles, anti-tank weapons, helmets and body armor, and ammunition) and training to Peshmerga forces since June 2014.
 (17)Such resupply efforts, to comply with United States law, must be approved and coordinated through the Government of Iraq.
 (18)Masrour Barzani, the Chancellor of the Kurdistan Region Security Council, described Peshmerga forces as overstretched in the fight against the Islamic State of Iraq and the Levant, and Bayan Sami Abdul Rahman, the representative of the Kurdistan Regional Government to the United States, has expressed concern about shortfalls in equipment.
 (19)According to the Kurdistan Regional Government, more than 1,000 Kurdish Peshmerga and Kurdish security forces have been killed, and more than 5,000 have been wounded.
 (20)A strong Peshmerga force is essential to countering the threat of the Islamic State of Iraq and the Levant to Iraq, the region, and United States interests.
 2.Sense of CongressIt is the sense of Congress that— (1)the Islamic State of Iraq and the Levant (ISIL) poses an acute threat to the people and territorial integrity of Iraq, including the Iraqi Kurdistan Region, and the security and stability of the Middle East and the world;
 (2)defeating the Islamic State of Iraq and the Levant is critical to maintaining a unified Iraq in which all faiths, sects, and ethnicities are afforded equal protection and full integration into the Government and society of Iraq; and
 (3)any outstanding issues between the Government of Iraq and the Kurdistan Regional Government should be resolved by the two parties expeditiously to allow for a resumption of normal relations.
 3.Statement of PolicyIt is the policy of the United States to directly provide Kurdistan Regional Government military and security forces associated with the Government of Iraq with defense articles, defense services, and related training, on an emergency and temporary basis, to more effectively partner with the United States and other international coalition members to defeat the Islamic State of Iraq and the Levant (ISIL).
		4.Temporary emergency authorization of defense articles, defense services, and related training
			 directly to the Kurdistan Regional Government
			(a)Authorization
 (1)Military assistanceThe President, in consultation with the Government of Iraq, is authorized to provide defense articles, defense services, and related training directly to Kurdistan Regional Government military and security forces associated with the Government of Iraq for the purpose of supporting international coalition efforts against the Islamic State of Iraq and the Levant (ISIL) or any closely related successor group.
 (2)Defense exportsThe President is authorized to issue licenses authorizing United States exporters to export defense articles, defense services, and related training directly to the Kurdistan Regional Government military and security forces described in paragraph (1). For purposes of processing applications for such export licenses, the President is authorized to accept End Use Certificates approved by the Kurdistan Regional Government.
 (3)Types of assistanceAssistance authorized under paragraph (1) and exports authorized under paragraph (2) may include anti-tank and anti-armor weapons, armored vehicles, long-range artillery, crew-served weapons and ammunition, secure command and communications equipment, body armor, helmets, logistics equipment, excess defense articles and other military assistance that the President determines to be appropriate.
				(b)Relationship to existing authorities
 (1)Relationship to existing authoritiesAssistance authorized under subsection (a)(1) and licenses for exports authorized under subsection (a)(2) shall be provided pursuant to the applicable provisions of the Arms Export Control Act (22 U.S.C. 2751 et seq.) and the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.), notwithstanding any requirement in such applicable provisions of law that a recipient of assistance of the type authorized under subsection (a)(1) shall be a country or international organization. In addition, any requirement in such provisions of law applicable to such countries or international organizations concerning the provision of end use retransfers and other assurance required for transfers of such assistance shall be secured from the Kurdistan Regional Government.
 (2)Construction as precedentNothing in this section shall be construed as establishing a precedent for the future provision of assistance described in subsection (a) to organizations other than a country or international organization.
				(c)Reports
 (1)Initial reportNot later than 45 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report that includes the following:
 (A)A timeline for the provision of defense articles, defense services, and related training under the authority of subsections (a)(1) and (a)(2).
 (B)A description of mechanisms and procedures for end-use monitoring of such defense articles, defense services, and related training.
 (C)How such defense articles, defense services, and related training would contribute to the foreign policy and national security of the United States, as well as impact security in the region.
 (D)An accounting of the defense articles provided to the Government of Iraq or the Kurdistan Regional Government that have come to be possessed, or are suspected of having come to be possessed, by foreign terrorist organizations or groups known as popular mobilization forces, or other militia groups, that are supported by the Revolutionary Guard Corps of Iran or other entities of the Government of the Islamic Republic of Iran, which accounting shall include the following:
 (i)A description of the circumstances leading to the transfer of such defense articles to the Government of Iraq or the Kurdistan Regional Government
 (ii)A description of the circumstances surrounding the possession of such defense articles by groups described in this subparagraph.
 (iii)A description and assessment of the use and battlefield impacts of such defense articles by such groups.
 (2)UpdatesNot later than 90 days after the submittal of the report required by paragraph (1), and every 90 days thereafter, the President shall submit to the appropriate congressional committees a report updating the previous report submitted under this subsection. In addition to any matters so updated, each report shall include a description of any delays, and the circumstances surrounding such delays, in the delivery of defense articles, defense services, and related training to the Kurdistan Regional Government pursuant to the authority in subsections (a)(1) and (a)(2).
 (3)FormAny report under this subsection shall be submitted in unclassified form, but may include a classified annex.
 (4)DefinitionIn this subsection, the term appropriate congressional committees means— (A)the Committee on Foreign Relations, the Committee on Appropriations, the Committee on Armed Services, and the Select Committee on Intelligence of the Senate; and
 (B)the Committee on Foreign Affairs, the Committee on Appropriations, the Committee on Armed Services, and the Permanent Select Committee on Intelligence of the House of Representatives.
 (d)NotificationThe President should provide notification to the Government of Iraq before providing defense articles, defense services, or related training to the Kurdistan Regional Government under the authority of subsection (a)(1) or (a)(2).
 (e)Additional definitionsIn this section, the terms defense article, defense service, and training have the meanings given those terms in section 47 of the Arms Export Control Act (22 U.S.C. 2794). (f)TerminationThe authority to provide defense articles, defense services, and related training under subsection (a)(1) and the authority to issue licenses for exports authorized under subsection (a)(2) shall terminate on the date that is 3 years after the date of the enactment of this Act.